Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 05/31/2022 have been fully considered but they are not persuasive for the following reasons:
Applicant argues on pg. 9:
“…claim 1 recites “a first preprocessing unit that extracts frequency information according to a preset frequency band from the brain signal,” as detected from the brain without conditioning. As required by claim 1, frequency information is extracted from the brain signal unconditioned, rather than detecting signals amplified and filtered at different frequencies as in Hurst. See Hurst, J 44. Hurst is silent regarding “frequency information,” recited in claim 1. See Hurst, J 44.”
Examiner contends that Hurst’s bandpass filters 210 perform the claimed methodology since any bandpass filter extracts frequency information according to a preset frequency band, by definition. Therefore, the arguments are rendered unpersuasive.
Applicant argues on pg. 9:
“Moreover, the Office Action finds Hurst to show the claimed feature of “a first preprocessing unit that. . . extracts time-frequency information of a preset time interval from the frequency information.” See Hurst, 7 41. Hurst here notes, “measured [electroencephalo-graph {JEEGI)] signals are on the order of microvolts and millisecond voltage fluctuations can be associated electrical activity of the brain.” Hurst, 41 (emphasis added). Hurst explains in the emphasized portion that electroencephalo-graph signals possess a voltage that changes on the order of milleseconds. Hurst is silent regarding “extract[ing] time-frequency information of a preset time interval from the frequency information, as required by claim 1.”
Examiner contends that any signal analysis performing device measures the signal during “a preset time interval” as claimed. Further, Hurst clearly describes that the signals are measured during intervals on a millisecond by millisecond basis, as detailed above. Examiner recommends that Applicant include more concise language in the claim to more clearly describe the preset time interval. Therefore, the argument is rendered unpersuasive. 
Applicant argues on pg. 10:
“Furthermore, independent claim 8, as originally filed, recites, in part, “a step of extracting frequency information according to a preset frequency band from the brain signal, and extracting time-frequency information of a preset time interval from the frequency information.”
Applicant respectfully submits that, because Hurst fails to disclose or suggest “a step of extracting frequency information according to a preset frequency band from the brain signal, and extracting time-frequency information of a preset time interval from the frequency information.” Hurst fails to disclose or suggest every claimed feature of claim 8 as set forth in the claim.”
	Examiner contends, as shown above, that Hurst’s bandpass filters 210 perform the claimed methodology since any bandpass filter extracts frequency information according to a preset frequency band, by definition. Therefore, the arguments are rendered unpersuasive.
Applicant argues on pg. 10:
“Claim 7, as originally filed, recites, in part, “wherein the second preprocessing unit generates the physical information by calculating a power spectral density from the time-frequency information,” (emphasis added). Dependent claim 14 recites similar claimed features.
The Office Action, finding inherency without providing supporting rationale or evidence, relies on the pre-amplifier 206 and amplifier 208 in Hurst to show this claimed feature. See Hurst, J 44, Fig. 2.
Applicant respectfully submits that it is well recognized that pre-amplifiers and amplifiers increase the amplitude of voltage signals. Applicant respectfully submits that performing calculations, much less “calculating a power spectral density from . . . time-frequency information,” as incorporated in claims 7 and 14, is not necessarily present in pre-amplifiers and amplifiers in carrying out their well recognized function of increasing the amplitude of voltage signals…
…Applicant respectfully submits that Applicant has not sufficiently put on notice of rationale or evidence to show inherency in making a prima facie case of anticipation of dependent claims 7 and 14. As the outstanding rejection of dependent claims 7 and 14 with respect to Hurst based on inherency is improper, if Hurst is again solely asserted against dependent claims 7 and 14 in any next action, Applicant requests that action be a new non-final Office Action, providing rationale or evidence to show inherency to shift the burden of production to Applicant. See MPEP § 2112 IV, V.

Applicant respectfully submits that it is well-recognized that pre-amplifiers and amplifiers increase the amplitude of voltage signals. Applicant respectfully submits that performing calculations, much less “calculating a power spectral density from . . . time-frequency information,” as recited in claims 7 and 14, does not necessarily flow from a description of pre- amplifiers and amplifiers in carrying out their well-recognized function of increasing the amplitude of voltage signals.”
	Examiner contends that Hurst describes various frequency bands (i.e. beta, theta, etc.) and their corresponding power levels (a few microvolts, 100 microvolts, etc. (para. 44). This is in effect calculating the power or each of these bands. Hurst then continues to describe that “…The bandpass filters 210 separate the signals into various bands corresponding to the different frequencies of electrical activity of the brain….” (para. 44). This means that by diving the signals into these bands, they are effectively also divided based on their power level. This is another way in which the spectral density of the signal is calculated. Therefore, the argument is rendered unpersuasive. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 – 5, 7 – 12, 13 and 14 are rejected under 35 U.S.C. 102(a)(1) as being  anticipated by Hurst (US Pub. No 2018/0136725 A1).
As to claims 1 and 8, Hurst shows a brain-machine interface based intention determination device and associated methodology (Fig. 1 and paras. 28 and 29) using a virtual environment (para. 31), comprising: an input unit 116/118 (Fig. 1 and para. 29) that receives a control mode from a user (para. 32); a training output unit (display 124, for example, Fig. 1 and para. 31) that outputs training information set according to the control mode (i.e. a virtual environment/object, for example, paras. 35 and 36); a collection unit 116 that collects a brain signal generated from a user's imagination for the training information (para. 36); a first preprocessing unit 210 that extracts frequency information according to a preset frequency band from the brain signal (Fig. 2 and para. 44), and extracts time-frequency information of a preset time interval from the frequency information (i.e. on the scale of milliseconds, for example, para. 41); a second preprocessing unit 206/208 that generates physical information indicating a physical size of the time-frequency information (i.e. amplifies the signal according to its strength, Fig. 2 and para. 44); a learning unit that generates a classification model by learning control information indicating a user’s intention according to a pattern of physical information provided in advance (paras. 35 and 40); a determination unit (computer 102,  Fig. 1 and paras. 35 and 36) that determines control information according to the physical information based on the classification model (paras. 35, 36 and 40); and a command output unit that outputs a control command matching the control information paras. 35 and 36).
As to claims 2 and 9, Hurst shows that the control mode further includes: an imagination mode classified according to a type of imagination (i.e. thoughts of an individual, para. 35); a space mode representing a space provided in advance as a virtual environment (i.e. virtual environment including a ball, para. 36); and a motion mode representing a motion provided to be imagined by the user according to the imagination mode and the space mode (i.e. motion of a ball, para. 36).
As to claims 3 and 10, Hurst shows the input unit receives a visual imagery mode (para. 36).
As to claims 4 and 11, Hurst shows that in a case where the imagination mode is the motor imagery mode, the first preprocessing unit extracts frequency information from a frequency band of 8 Hz to 13 Hz (paras. 36 and 37).
As to claims 5 and 12, Hurst shows that in a case where the imagination mode is the visual imagery mode, the first preprocessing unit extracts frequency information from a frequency band of 8 Hz to 12 Hz (paras. 36 and 37).
As to claims 7 and 14, Hurst shows that the second preprocessing unit generates the physical information by calculating a power spectral density from the time-frequency information (inherently performed by a pre-amplifier/amplifier system, Fig. 2 and para. 44).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hurst in view of Keane (US Pub. No. 2020/0073475 A1).
As to claims 6 and 13, Hurst does not show that in a case where the imagination mode is the speech imagery mode, the first preprocessing unit extracts frequency information from a frequency band of 10 Hz to 15 Hz.
Keane shows that speech imagery within the brain provides a signal within this frequency range (Fig. 2 and para. 32).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Hurst with those of Keane because designing the system I this way allows the device to use speech as a means to provide functionality to a brain training feedback system (para. 32).
CONCLUSION
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL ADAMS whose telephone number is (571)270-7448. The examiner can normally be reached Monday - Friday, 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARL ADAMS/Examiner, Art Unit 2627